DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12, 22, 3, 13, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2, 12, and 22 recites the phrase “the received one or more estimates.”  This phrase lacks antecedent basis.
	Claims 3, 13, and 23 is rejected based on its dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mathematical algorithm for determining whether or not a Kalman filter is operating properly. This judicial exception is not integrated into a practical application because the Claims merely recite receiving the necessary data for the algorithm at a general purpose computer that is programmed to perform the algorithm (See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208 (2014)).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the triggering of an alert has been identified by courts as a well-understood, routine, and conventional practice and does not amount to significantly more than the abstract idea itself (See Parker v. Flook, 437 U.S. 584 (1978).  From Page 595 – “Here it is absolutely clear that respondent's application contains no claim of patentable invention. The chemical processes involved in catalytic conversion of hydrocarbons are well known, as are the practice of monitoring the chemical process variables, the use of alarm limits to trigger alarms, the notion that alarm limit values must be recomputed and readjusted, and the use of computers for "automatic monitoring alarming."”).  Further, the recitation of the received data being GPS data (for example, Claim 10) does not amount to the recitation of significantly more than the abstract idea itself as it does not require the use of a GPS sensor in any particular manner but merely that GPS data be received.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-19, and 21-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beadle et al. (US 20100027603 A1)[hereinafter “Beadle”].
Regarding Claims 1, 11 and 21, Beadle discloses a device (and corresponding computer program method) for detecting and rejecting faulty data in an estimation scheme [Paragraph [0011] – “The current invention addresses the shortcomings of existing approaches and introduces a novel way of compensating for unforeseen disturbances and mis-modeling errors without sacrificing system performance and allowing all physically motivated system variables (e.g. process noise, measurement noise, model order) to retain their inherent physical significance and the resulting is applied in a communication system context.”], the device comprising: an input configured to receive data; a memory; one or more processors, wherein the one or more processors are configured to execute instructions stored on the memory that when executed by the processor [Paragraph [0035]], cause the device to:
receive one or more measurements from one or more sensors at the input [Fig. 3 - measurement vector Z.sub.k];
calculate an innovation based on the one or more received measurements, wherein an innovation is based on the received one or more measurements and an expected value of the one or more received measurements [Paragraph [0009] – “Still other implementations may attempt monitoring of the on-line performance using error residuals (i.e. the difference between the predicted measurement from the filter and the actual measurement taken over a sequence of time indices)”];
calculate a test statistic based on the calculated innovation, wherein the calculated test statistic is based on the calculated innovation and noise information about the calculated innovation [Paragraph [0075] – “The state error covariance matrix P is controlled for covariance adjustment. In the non-limiting examples of the present invention, the state error covariance P is a primary control for the Kalman Gain (K), which is the degree to which new data as residuals (innovations) are used on projected data. Other "handles" exist and have been used in other prior art but they can hurt long-term estimation performance (e.g., process noise Q). P.sub.k+1.sup.-=.PHI..sub.kP.sub.k.PHI..sub.k.sup.T+Q.sub.k”];
accumulate the calculated test statistic at one or more monitors, wherein each of the one or more monitors is configured to accumulate the calculated test statistic over one or more predefined time periods; compare each of the accumulated one or more test statistics of a monitor of the one or more monitors with one or more pre-defined thresholds, wherein each of the one or more pre-defined thresholds corresponds to a monitor of the one or more monitors [Abstract – “An on-line monitoring circuit is operative with the Kalman filter for monitoring the actual state errors in time and frequency and controlling the state error covariance matrix P based on a measured error threshold.”]; and
if the one or more of the accumulated test statistics of a monitor is greater than its corresponding pre-defined threshold of the one or more pre-defined thresholds: alert a user of the device to the presence of a fault with the received one or more measurements [Paragraph [0015] – “In yet another aspect of the invention, say the system is operating in state j, when the error covariance matrix has decreased below a threshold level for state j+1, the system recognizes this and indicates it is now operating in track state j+1 as the current state. The value of state j+1 over state j is that tighter tracking tolerances (i.e. errors) has been achieved when may allow say higher data rate services to be sustainable.”Paragraph [0086] – “Once the threshold is crossed and a reset command occurs, whatever track state the system is in, it backs up one state to a lower state (if the error it too large), or transitions to a better track state if the error is smaller than the minimum. The on-line error measuring circuit is operative as a threshold comparator. The track state transition is always exactly one level up or down per time index.”].

Regarding Claims 2, 12, and 22, Beadle discloses that, if none of the one or more of the accumulated test statistics of a monitor is greater than its corresponding pre-defined threshold of the one or more pre-defined thresholds: transmitting the received one or more estimates to an estimator, wherein the estimator produces an estimate of a value based on previous estimates of the value and one or more measurements received by one or more sensors [Paragraph [0075] – “The state error covariance matrix P is controlled for covariance adjustment. In the non-limiting examples of the present invention, the state error covariance P is a primary control for the Kalman Gain (K), which is the degree to which new data as residuals (innovations) are used on projected data. Other "handles" exist and have been used in other prior art but they can hurt long-term estimation performance (e.g., process noise Q). P.sub.k+1.sup.-=.PHI..sub.kP.sub.k.PHI..sub.k.sup.T+Q.sub.k”].

Regarding Claims 3, 13, and 23, Beadle discloses that the estimator is a Kalman filter [Paragraph [0075], the Kalman filter controlles by the Kalman gain.].

Regarding Claims 4, 14, and 24, Beadle discloses that the calculated innovation is based on a difference between the one or more received measurements and the expected value of the one or more received measurements [Paragraph [0009] – “Still other implementations may attempt monitoring of the on-line performance using error residuals (i.e. the difference between the predicted measurement from the filter and the actual measurement taken over a sequence of time indices)”].

Regarding Claims 5, 15, and 25, Beadle discloses that the noise information about the calculated innovation includes a covariance matrix of the innovation [Paragraph [0075] – “The state error covariance matrix P is controlled for covariance adjustment. In the non-limiting examples of the present invention, the state error covariance P is a primary control for the Kalman Gain (K), which is the degree to which new data as residuals (innovations) are used on projected data. Other "handles" exist and have been used in other prior art but they can hurt long-term estimation performance (e.g., process noise Q). P.sub.k+1.sup.-=.PHI..sub.kP.sub.k.PHI..sub.k.sup.T+Q.sub.k”].

Regarding Claims 6, 16, and 26, Beadle discloses that the noise information includes a covariance matrix of the innovation [Paragraph [0075] – “The state error covariance matrix P is controlled for covariance adjustment. In the non-limiting examples of the present invention, the state error covariance P is a primary control for the Kalman Gain (K), which is the degree to which new data as residuals (innovations) are used on projected data. Other "handles" exist and have been used in other prior art but they can hurt long-term estimation performance (e.g., process noise Q). P.sub.k+1.sup.-=.PHI..sub.kP.sub.k.PHI..sub.k.sup.T+Q.sub.k”], and wherein the test statistic is calculated by multiplying the calculated innovation with the covariance matrix of the innovation [Paragraph [0077] – “When excessive time and/or frequency errors are measured by variance, the system will reset the current value of the P matrix to a reseed value P by dropping back a state level and essentially "open up" the bandwidth to accommodate the level of error residual.”].

Regarding Claims 7, 17, and 27, Beadle discloses that each monitor of the one or more monitors accumulates the test statistic over a predefined period of time set by a user of the device [Fig. 9, 5000 iterations].

Regarding Claims 8, 18, and 28, Beadle discloses that each monitor can update the test statistic based on a predefined number of received measurements, and wherein the predefined number of received measurements is set by the user of the device [Fig. 9, 5000 iterations].

Regarding Claims 9, 19, and 29, Beadle discloses that the predefined threshold is based on a probability of false alarm, wherein the probability of false alarm represents the probability that the one or more of the accumulated test statistics of a monitor is greater than its corresponding pre-defined threshold of the one or more pre-defined thresholds and the one or more measurements do not contain faults [Paragraph [0015] – “In one aspect of the invention, the multi-level state error covariance matrix P is formed as a predetermined set of threshold values determined from a look-up table as a plurality of tracking states derived from physical analysis and application dependent system requirements.”  This would at least correlate to 100% vs. 0% probabilities.].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 20, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beadle et al. (US 20100027603 A1)[hereinafter “Beadle”] and Young et al. (US 7219013 B1)[hereinafter “Young”].
Regarding Claims 10, 20, and 30, although Beadle discloses that its teachings are applicable to tracking/location systems [Paragraph [0089]], Beadle fails to disclose that the one or more received measurements are received from a GPS transmitter.  However, Young discloses the use of a Kalman filter to analyze GPS data [See Fig. 1 and associated text].  It would have been obvious to utilize the Kalman filter of Beadle in such a tracking/location system in order to obtain more accurate location results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20050114023 A1 – Fault-tolerant System, Apparatus And Method
US 7356445 B2 – Measurement Fault Detection
US 4812995 A – Adaptive Kalman Filtering In Fault Classification

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865